DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 3 “longitudinal axis t” should be -- longitudinal axis --.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 14 and 19 recites “at least two hydraulic transformers, wherein each hydraulic transformer is coupled to a respective piston of the two pistons, and wherein each hydraulic transformer is configured to increase hydraulic pressure from a 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3, 4, 16-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US 5,638,929).



Claim 3
Park discloses a mechanical clutch, wherein the mechanical clutch comprises (see FIG. 1): 
an input disc (2) configured to be coupled to a drive shaft (see column 2, lines 65-67 disclosing that either race may be coupled to a drive or driven axle); 
an output disk (1) configured to be coupled to a driven shaft (see column 2, lines 65-67 disclosing that either race may be coupled to a drive or driven axle); and 
at least two pistons (31; or alternatively 31 and 30) that rotate with the output disc (1), wherein the pistons (31 or 30/31) are configured to actuate obliquely to a radial axis, wherein the clutch is a one-way clutch (see e.g., column 4, lines 8-19), and wherein the at least two pistons (30 or 30/31) provide variable friction against the input disc (1) based on variable hydraulic pressure for smoothing engagement.

Claim 4
Park discloses wherein the pistons (31 or 30/31) are each offset radial pistons (see FIG. 1).

Claim 16
Park discloses at least two engagement elements (Park, 30), wherein each engagement element corresponds to a respective piston (Park, 31) of the at least two pistons, and wherein each engagement element (Park, 30) is configured to engage the 

Claim 17
Park includes wherein each of the at least two engagement elements (Park, 30) comprises one of a cylinder, a wheel, or a spherical element (see Park, e.g., FIG. 2A).

Claim 18
Park includes a radial hydraulic conduit (Park, 100) for providing hydraulic fluid to the at least two pistons (31) (see Park, FIG. 2).

Claim 20
Park includes wherein in the engaged position (in Park, when member 30 engages member 2), the at least two pistons (Park, 31 and 30) engage with the input disk (Park, 2), and wherein in the disengaged position (in Park, where 30 rolls on or is disengaged from 2), the at least two pistons (Park, 31 and 30) slip relative to the input disc (Park, 2).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 11-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janasek et al. (US 2015/0239343; hereinafter “Janasek”) in view of Gray, Jr. et al. (US 5,495,912; hereinafter “Gray’) and Park, as evidenced by Miyata (US 2013/0017915).

Claim 1
Janasek discloses an automotive transmission, comprising:
a drive shaft (16) that rotates about a longitudinal axis (horizontal axis in FIG. 2);
a driven shaft (28) that rotates about that longitudinal axis (see FIG. 2);
a hydraulic pump (18) coupled to the drive shaft (16), the hydraulic pump (18) driven by the drive shaft (16):
a hydraulic motor (26) coupled to the hydraulic pump (18), the hydraulic motor (26) driven by the hydraulic pump (18), and the hydraulic motor (26) driving the driven shaft (28); and
a clutch (24) adjustable between an engaged position, in which the drive shaft is mechanically coupled to the driven shaft, and a disengaged position, in which the drive shaft is not mechanically coupled to the driven shaft:
wherein the hydraulically-powered clutch includes a positive mechanical clutch (44), with a variable friction clutch (40) that can be applied to smooth the engagement.
It is noted that reference above is made to the generic reference numbers, for example, 16, where each embodiment includes a letter after such numbers to differentiate those embodiments from one another. However, all of embodiments in FIGS. 2-4 read on the claimed combination. 

Janasek and Gray do not disclose any particular structure for a one-way clutch and therefore do not disclose the clutch comprising an input disc coupled to the drive shaft; an output disk coupled to the driven shaft; and at least two pistons that rotate with the output disc, wherein the pistons are configured to actuate obliquely to a radial axis, and wherein the at least two pistons provide variable friction against the input disc based on variable hydraulic pressure for smoothing engagement. However, Park discloses an example of a one-way clutch which includes two disks (1, 2) where one is coupled to an input axle/shaft and one is coupled to an output axle/shaft (see column 2, lines 65-67) and at least two pistons (31) configured to actuate obliquely to a radial axis (see FIG. 1), and wherein the at least two pistons (31) provide variable friction (via 30) against the input disc (2) based on variable hydraulic pressure (via 10 and 100) for smoothing engagement. It would have been obvious to one having ordinary skill in the 

Claim 11
Janasek as modified discloses wherein the clutch further comprises at least two engagement elements (Park, 30), wherein each engagement element corresponds to a respective piston (Park, 31) of the at least two pistons, and wherein each engagement element (Park, 30) is configured to engage the input disc (Park, 2) based on the hydraulic pressure (via 10 and 100 in Park) (see Park, FIG. 1).

Claim 12
Janasek as modified discloses wherein each of the at least two engagement elements (Park, 30) comprises one of a cylinder, a wheel, or a spherical element (see e.g., Park, FIG. 2A).

Claim 13
Janasek as modified discloses where in the clutch further comprises a radial hydraulic conduit (Park, 100) for providing hydraulic fluid to the at least two pistons (Park, 31) (see Park, FIG. 1).

Claim 15
Janasek as modified discloses wherein in the engaged position (in Park, when member 30 engages member 2), the at least two pistons (Park, 31 and 30) engage with the input disk (Park, 2), and wherein in the disengaged position (in Park, where 30 rolls on or is disengaged from 2), the at least two pistons (Park, 31 and 30) slip relative to the input disc (Park, 2).

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray in view of Park.



Claim 6
Gray discloses a clutch (4) between a pump and motor (7, 13) is a one-way clutch (“freewheel clutch”) which allows for a transmission pump to be turned off (via one direction of rotation not transferring through the one-way clutch). Gray does not disclose the same clutch structure recited in claim 3. However, Park discloses a one-way clutch may include this structure (see rejection of claim 3). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Gray to include the one-way clutch of Park in order to provide a one-way clutch that is “simple in structure, inexpensive to manufacture, and easy to use” and which can “easily close the driving force transfer regardless of the rotating direction of the outer race when the hydraulic pressure closes” (see Park, column 4, lines 25-33).

Claim 7
Gray includes wherein the mechanical one way clutch increases the fuel economy of the vehicle as compared to a configuration that does not include the mechanical one way clutch since the one-way clutch prevents back-drive from decelerating the pump which would occur without the one-way clutch.

Allowable Subject Matter
Claims 2 and 21-24 are allowed.
With reference to claim 2, the prior art does not disclose or render obvious a wheeled vehicle including a brake energy recovery system comprising the combination of features as claimed. In particular, the prior art does not disclose both a one-way clutch and friction clutch at the two locations recited. There is no reason apparent in the prior art as to why one would provide all four of these clutches in the single torque transmission path between drive and driven shafts.
Claims 14 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
In order to provide compact prosecution, the recited “transformers” in these claims are interpreted as encompassing a reduced cross-sectional area acted upon by the hydraulic pressure from one side of the “transformer” to the other, thereby causing the functional feature of an increased pressure.  Such a reduced area coupled to the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851. The examiner can normally be reached M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY A FLUHART/Primary Examiner, Art Unit 3659